          Case 1:17-cv-02587-ELR Document 54 Filed 11/05/18 Page 1 of 41




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

IN RE HD SUPPLY HOLDINGS, INC.                  )   CONSOLIDATED CASE
SECURITIES LITIGATION,                          )   NO. 1:17-CV-02587-ELR
                                                )

            DEFENDANTS’ ANSWER AND DEFENSES TO THE
         CONSOLIDATED AMENDED CLASS ACTION COMPLAINT

        Defendants HD Supply Holdings, Inc. (“HD Supply” or the “Company”),

Joseph J. DeAngelo, and Evan J. Levitt (the “Individual Defendants”) (the

Company and the Individual Defendants are collectively referred to as

“Defendants”), by and through their undersigned counsel, hereby answer the

Consolidated Amended Class Action Complaint (“Complaint”) filed by Lead

Plaintiffs City Pension Fund for Firefighters & Police Officers in the City of

Miami Beach, Pembroke Pines Pension Fund for Firefighters and Police Officers,

and Hollywood Police Officers’ Retirement System (collectively “Plaintiffs”) as

follows:

        Plaintiffs’ Complaint is far from the “short and plain statement” required by

Federal Rule of Civil Procedure 8(a)(2). To the contrary, the Complaint spans 81

pages and contains 170 paragraphs. Defendants have attempted to answer the

Complaint within the letter and spirit of the Federal Rules of Civil Procedure. By



DMSLIBRARY01\26173\176001\33353062.v1-11/2/18
        Case 1:17-cv-02587-ELR Document 54 Filed 11/05/18 Page 2 of 41




answering the Complaint, Defendants do not concede that any of its allegations are

proper bases of liability or foundations for discovery.

      Unless otherwise indicated, the answers and defense contained herein are on

behalf of all Defendants.     However, to the extent that certain allegations are

specifically directed toward one or more of the Individual Defendants, those other

Individual Defendants to whom the allegations are not directed, unless otherwise

stated in this Answer, lack knowledge or information sufficient to form a belief as

to the truth of the allegations. Moreover, to the extent that any Defendant admits

any allegations, as set forth below, such admission is made subject to the following

qualification: Except where the allegation specifically refers to a Defendant by

name, any admission by Defendants to any allegation is made based on

information and belief.

      The Complaint contains numerous allegations purporting to characterize or

partially quote statements from HD Supply’s press releases, investor conference

calls, and public filings with the United States Securities and Exchange

Commission (the “SEC”), as well as statements by third parties who are not parties

to this suit. Defendants refer to the HD Supply press releases, transcripts of HD

Supply investor conference calls, and HD Supply public filings with the SEC for

their complete contents and deny any allegations to the extent that they


                                          2
        Case 1:17-cv-02587-ELR Document 54 Filed 11/05/18 Page 3 of 41




mischaracterize, misquote, or are contradicted by the cited document(s).        In

accordance with Rule 8(b)(5), Defendants lack knowledge or information

sufficient to form a belief as to whether Plaintiff has completely and accurately

alleged the contents of the various statements by third parties to which the

allegations refer. Defendants therefore refer to each such document for a statement

of its complete contents and deny such allegations to the extent that they

mischaracterize, misquote, or are contradicted by the cited document(s).

      The Complaint contains unnumbered paragraphs and/or statements that

Defendants are not required to admit or deny. To the extent a response is required,

Defendants deny all such unnumbered paragraphs and/or statements. Pursuant to

Rule 8(b)(3), unless expressly admitted below, all contents of the Complaint,

including the allegations in the numbered paragraphs, headings, titles, charts,

graphs, footnotes, preamble, Table of Contents, Prayer for Relief and Jury Demand

are denied.

      Defendants answer the Complaint’s separately numbered paragraphs as

follows:

      1.      Deny knowledge or information sufficient to form a belief as to the

truth of the allegations in this paragraph.

      2.      Admit that Plaintiffs purport to bring this action on behalf of


                                              3
        Case 1:17-cv-02587-ELR Document 54 Filed 11/05/18 Page 4 of 41




themselves and all persons or entities who purchased or otherwise acquired the

common stock of HD Supply between November 9, 2016 and June 5, 2017 (the

“Class Period”). Deny that Plaintiffs’ claims have any merit and deny that the

putative class should be certified pursuant to Rule 23 of the Federal Rules of Civil

Procedure. Deny knowledge or information sufficient to form a belief as to the

truth of the remaining allegations in this paragraph.

      3.     Admit the allegations in the first sentence of this paragraph. Deny all

remaining allegations in this paragraph, except refer to HD Supply’s SEC filings

for discussion of the Company’s business segments and results of operations and

refer to HD Supply’s Class Period SEC filings, press releases, and public earnings

conference call transcripts for their contents.

      4.     Deny the allegations in this paragraph, except refer to HD Supply’s

Class Period SEC filings, press releases, and public earnings conference call

transcripts for their contents and refer to HD Supply’s corporate website for

statements about the Company’s Facilities Maintenance (“FM”) business.

       5.    Deny the allegations in this paragraph, except refer to HD Supply’s

Class Period SEC filings, press releases, and public earnings conference call

transcripts for discussion of the corrective actions HD Supply FM undertook to

address the effects of inventory-related congestion within its distribution system


                                           4
        Case 1:17-cv-02587-ELR Document 54 Filed 11/05/18 Page 5 of 41




caused by a failure to timely order product in advance of its 2016 selling season

(referred at various places throughout this Answer as the “the 2016 HD Supply FM

inventory-related recovery effort”).

      6.     Deny the allegations in the first two sentences of this paragraph,

except refer to HD Supply’s Class Period SEC filings, press releases, and public

earnings conference call transcripts for discussion about the 2016 HD Supply FM

inventory-related recovery effort. Admit that Mr. DeAngelo appeared and spoke at

the Robert W. Baird Global Industrial Conference (the “Baird Conference”) on

November 9, 2016. Deny the remaining allegations in this paragraph, except refer

to the transcript of the Baird Conference for its contents.

      7.     Admit that Mr. Levitt appeared and spoke at the Barclays Industrial

Select Conference (the “Barclays Conference”) on February 22, 2017. Deny the

remaining allegations in this paragraph, except refer to the transcript of the

Barclays Conference for its contents and refer to publicly available data regarding

HD Supply’s stock price history.

      8.     Deny the allegations in this paragraph, except admit that shares of HD

Supply stock were sold on Mr. DeAngelo’s behalf during the Class Period in

accordance    with    a   plan     adopted       pursuant   to   SEC   Rule   10b5-1,

17 C.F.R. § 240.10b5-1, and refer to HD Supply’s SEC filings for information


                                             5
        Case 1:17-cv-02587-ELR Document 54 Filed 11/05/18 Page 6 of 41




about Mr. DeAngelo’s transactions in HD Supply stock.

      9.       Deny the allegations in this paragraph, except deny knowledge or

information sufficient to form a belief as to the truth of the allegations in the

second and third sentences of this paragraph purporting to describe statements

and/or observations allegedly made by unnamed and insufficiently identified

individuals.

      10.      Admit that while she was employed as Director, Supply Chain, Nazi

Ali presented information to members of HD Supply FM’s management team

concerning the FM supply chain network. Deny the remaining allegations in this

paragraph, except deny knowledge or information sufficient to form a belief as to

the truth of the allegations in the first sentence of this paragraph purporting to

describe statements and/or observations allegedly made by unnamed and

insufficiently identified individuals.

      11.      Deny the allegations in this paragraph, except refer to HD Supply’s

June 6, 2017 press release, HD Supply’s SEC Form 10-Q filed on June 6, 2017,

and the transcript of the HD Supply public earnings conference call held on June 6,

2017 for their contents.

      12.      Deny the allegations in this paragraph, except refer to the transcript of

the June 6, 2017 HD Supply public earnings conference call for its contents.


                                            6
        Case 1:17-cv-02587-ELR Document 54 Filed 11/05/18 Page 7 of 41




      13.    Deny the allegations in this paragraph, except refer to the cited third-

party analyst reports for their contents.

      14.    Deny the allegations in this paragraph, except refer to publicly

available data regarding HD Supply’s stock price history.

      15.    Admit that this action seeks redress on behalf of certain HD Supply

shareholders. Deny the remaining allegations in this paragraph.

      16.    The allegations in this paragraph state legal conclusions that

Defendants are not required to admit or deny. To the extent that a response is

required, Defendants deny the allegations in this paragraph.

      17.    The allegations in this paragraph state legal conclusions that

Defendants are not required to admit or deny. To the extent that a response is

required, Defendants admit that the court has subject matter jurisdiction over this

action but deny all remaining allegations in this paragraph.

      18.    The allegations in the first sentence of this paragraph state legal

conclusions that Defendants are not required to admit or deny. To the extent that a

response is required, Defendants admit that venue is proper in this court but deny

all remaining allegations in the first sentence of this paragraph. Admit that HD

Supply’s principal executive offices are located at 3400 Cumberland Boulevard,

Atlanta, Georgia, 30339. Deny all remaining allegations in this paragraph.


                                            7
        Case 1:17-cv-02587-ELR Document 54 Filed 11/05/18 Page 8 of 41




      19.    Deny the allegations in this paragraph.

      20.    Admit that the Court appointed City Pension Fund for Firefighters &

Police Officers in the City of Miami Beach as a Co-Lead Plaintiff in this case on

October 19, 2017. Deny knowledge or information sufficient to form a belief as to

the truth of the remaining allegations in this paragraph.

      21.    Admit that the Court appointed Pembroke Pines Pension Fund for

Firefighters and Police Officers as a Co-Lead Plaintiff in this case on October 19,

2017. Deny knowledge or information sufficient to form a belief as to the truth of

the remaining allegations in this paragraph.

      22.    Admit that the Court appointed Hollywood Police Officers’

Retirement System as a Co-Lead Plaintiff in this case on October 19, 2017. Deny

knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in this paragraph.

      23.    Admit that HD Supply is a Delaware corporation with its principal

executive offices located at 3400 Cumberland Boulevard, Atlanta, Georgia 30339.

Admit that HD Supply’s common stock is traded on the NASDAQ Stock Market

under the symbol “HDS.” Deny the remaining allegations in this paragraph.

      24.    Admit the allegations in the first sentence of this paragraph. Admit

that Mr. DeAngelo served as the CEO of the Company’s FM business unit from


                                           8
        Case 1:17-cv-02587-ELR Document 54 Filed 11/05/18 Page 9 of 41




September 2015 through June 5, 2017, and that Mr. Stengel was appointed as the

CEO of the FM business unit on June 5, 2017. Admit that the last day of the Class

Period alleged in the Complaint is June 6, 2017. Deny all remaining allegations in

this paragraph.

      25.    Denied.

      26.    Deny that Mr. Levitt served as “Comptroller” of HD Supply during

the Class Period. Admit the remaining allegations in this paragraph.

      27.    Denied.

      28.    Admit the allegations in the first sentence of this paragraph. Deny the

remaining allegations in this paragraph, except refer to HD Supply’s Class Period

SEC filings, press releases, and public earnings conference call transcripts for their

contents.

      29.    Admit the allegations in the first sentence of this paragraph. Admit

that Messrs. Stengel and DeAngelo, among others, oversaw the 2016 HD Supply

FM inventory-related recovery effort. Deny the remaining allegations in this

paragraph.

      30.    Admit the allegations in the second sentence of footnote one of this

paragraph. Deny all remaining allegations in this paragraph, except refer to HD

Supply’s Class Period SEC filings for discussion of the Company’s reportable


                                          9
       Case 1:17-cv-02587-ELR Document 54 Filed 11/05/18 Page 10 of 41




business units.

      31.    Admitted.

      32.    Deny the allegations in this paragraph, except refer to HD Supply’s

Class Period SEC filings for discussion of the FM business units’ results and

contribution to HD Supply’s adjusted EBITDA.

      33.    Admit the allegations contained in footnote 2 of this paragraph. Deny

the remaining allegations in this paragraph, except refer to HD Supply’s Class

Period SEC filings, press releases, public earnings conference call transcripts, and

the Company’s website for their contents and discussion of the 2016 HD Supply

FM inventory-related recovery effort.

      34.    Deny the allegations in this paragraph, except deny knowledge or

information sufficient to form a belief as to the truth of the allegations in the first

three sentences and footnotes 3 and 4 of this paragraph purporting to describe

statements and/or observations allegedly made by unnamed and insufficiently

identified individuals, and refer to HD Supply’s Class Period SEC filings, press

releases, and public earnings conference call transcripts for discussion of the 2016

HD Supply FM inventory-related recovery effort.

      35.    Admit that the FM business unit moved its principal leadership and

operations from San Diego to Atlanta in early 2016. Deny the remaining


                                          10
       Case 1:17-cv-02587-ELR Document 54 Filed 11/05/18 Page 11 of 41




allegations in this paragraph except deny knowledge or information sufficient to

form a belief as to the truth of the allegations purporting to describe statements

and/or observations allegedly made by unnamed and insufficiently identified

individuals.

      36.      Deny the allegations in this paragraph except deny knowledge or

information sufficient to form a belief as to the truth of the allegations purporting

to describe statements and/or observations allegedly made by unnamed and

insufficiently identified individuals.

      37.      Deny the allegations in this paragraph, except refer to HD Supply’s

Class Period SEC filings, press releases, and public earnings conference call

transcripts for discussion of the 2016 HD Supply FM inventory-related recovery

effort, and deny knowledge or information sufficient to form a belief as to the truth

of the allegations purporting to describe statements and/or observations allegedly

made by unnamed and insufficiently identified individuals.

      38.      Deny the allegations in this paragraph, except refer to HD Supply’s

Class Period SEC filings, press releases, and public earnings conference call

transcripts for discussion of the 2016 HD Supply FM inventory-related recovery

effort, and deny knowledge or information sufficient to form a belief as to the truth

of the allegations purporting to describe statements and/or observations allegedly


                                         11
       Case 1:17-cv-02587-ELR Document 54 Filed 11/05/18 Page 12 of 41




made by unnamed and insufficiently identified individuals.

      39.    Deny the allegations in this paragraph, except deny knowledge or

information sufficient to form a belief as to the truth of the allegations purporting

to describe statements and/or observations allegedly made by unnamed and

insufficiently identified individuals.

      40.    Deny the allegations in this paragraph, except refer to HD Supply’s

Class Period SEC filings, press releases, and public earnings conference call

transcripts for discussion of the 2016 HD Supply FM inventory-related recovery

effort, and deny knowledge or information sufficient to form a belief as to the truth

of the allegations purporting to describe statements and/or observations allegedly

made by unnamed and insufficiently identified individuals.

      41.    Deny the allegations in this paragraph, except deny knowledge or

information sufficient to form a belief as to the truth of the allegations purporting

to describe statements and/or observations allegedly made by unnamed and

insufficiently identified individuals.

      42.    Admit that HD Supply FM regularly tracked various metrics,

including metrics such as “fill rate” and “in-stock” rates in connection with the

2016 HD Supply FM inventory-related recovery effort. Deny the remaining

allegations in this paragraph, except deny knowledge or information sufficient to


                                         12
       Case 1:17-cv-02587-ELR Document 54 Filed 11/05/18 Page 13 of 41




form a belief as to the truth of the allegations purporting to describe statements

and/or observations allegedly made by unnamed and insufficiently identified

individuals.

      43.      Admit that HD Supply FM regularly tracked various metrics,

including metrics such as “fill rate” and “in-stock” rates in connection with the

2016 HD Supply FM inventory-related recovery effort. Deny the remaining

allegations in this paragraph, except deny knowledge or information sufficient to

form a belief as to the truth of the allegations purporting to describe statements

and/or observations allegedly made by unnamed and insufficiently identified

individuals.

      44.      Admit that during a portion of 2016 some HD Supply FM associates

referred to some aspects of the 2016 HD Supply FM inventory-related recovery

effort as “Project Firefight.” Deny the remaining allegations in this paragraph,

except deny knowledge or information sufficient to form a belief as to the truth of

the allegations purporting to describe statements and/or observations allegedly

made by unnamed and insufficiently identified individuals.

      45.      Deny the allegations in this paragraph, except deny knowledge or

information sufficient to form a belief as to the truth of the allegations purporting

to describe statements and/or observations allegedly made by unnamed and


                                         13
       Case 1:17-cv-02587-ELR Document 54 Filed 11/05/18 Page 14 of 41




insufficiently identified individuals.

      46.    Admit that Messrs. DeAngelo, Stengel, and other HD Supply FM

associates participated in phone calls concerning the 2016 HD Supply FM

inventory-related recovery effort. Deny the remaining allegations in this paragraph,

except deny knowledge or information sufficient to form a belief as to the truth of

the allegations purporting to describe statements and/or observations allegedly

made by unnamed and insufficiently identified individuals.

      47.    Admit that HD Supply FM regularly tracked various metrics,

including metrics such as “fill rate” and “in-stock” rates in connection with the

2016 HD Supply FM inventory-related recovery effort. Deny knowledge or

information sufficient to form a belief as to the truth of remaining allegations in the

first sentence of this paragraph. Deny the remaining allegations in this paragraph,

except deny knowledge or information sufficient to form a belief as to the truth of

the allegations purporting to describe statements and/or observations allegedly

made by unnamed and insufficiently identified individuals.

      48.    Admit that HD Supply publicly disclosed on a periodic basis

information concerning the 2016 HD Supply FM inventory-related recovery effort.

Deny the remaining allegations in this paragraph, except refer to the transcript of

HD Supply’s June 7, 2016 public earnings conference call for its contents.


                                          14
       Case 1:17-cv-02587-ELR Document 54 Filed 11/05/18 Page 15 of 41




      49.    Deny the allegations in this paragraph, except refer to HD Supply’s

SEC Form 10-Q filed September 7, 2016, HD Supply’s September 7, 2016

earnings press release, and the transcript of HD Supply’s September 7, 2016 public

earnings conference call for their contents.

      50.    Denied.

      51.    Deny the allegations in this paragraph, except deny knowledge or

information sufficient to form a belief as to the truth of allegations purporting to

describe statements and/or observations allegedly made by unnamed and

insufficiently identified individuals.

      52.    Deny the allegations in this paragraph, except refer to the transcript of

the Baird Conference for its contents.

      53.    Deny the allegations in this paragraph, except refer to the transcript of

the Baird Conference for its contents.

      54.    Deny the allegations in this paragraph, except deny knowledge or

information sufficient to form a belief as to the truth of allegations purporting to

describe statements and/or observations allegedly made by unnamed and

insufficiently identified individuals.

      55.    Admit that Messrs. DeAngelo, Stengel, Ali and other HD Supply FM

associates participated in calls regarding HD Supply’s FM supply chain. Deny the


                                         15
       Case 1:17-cv-02587-ELR Document 54 Filed 11/05/18 Page 16 of 41




remaining allegations in this paragraph, except deny knowledge or information

sufficient to form a belief as to the truth of allegations purporting to describe

statements and/or observations allegedly made by unnamed and insufficiently

identified individuals.

      56.    Deny knowledge or information sufficient to form a belief as to the

truth of allegations purporting to describe statements and/or observations allegedly

made by unnamed and insufficiently identified individuals. Deny the remaining

allegations in this paragraph, except refer to the transcript of HD Supply’s public

earnings conference call held on December 6, 2016 for its contents.

      57.    Deny the allegations in this paragraph, except deny knowledge or

information sufficient to form a belief as to the truth of allegations purporting to

describe statements and/or observations allegedly made by unnamed and

insufficiently identified individuals.

      58.    Deny the allegations in this paragraph, except deny knowledge or

information sufficient to form a belief as to the truth of allegations purporting to

describe statements and/or observations allegedly made by unnamed and

insufficiently identified individuals and refer to HD Supply’s Class Period SEC

filings, press releases, and transcripts of public earnings conference calls for

discussion of the 2016 HD Supply FM inventory-related recovery effort.


                                         16
       Case 1:17-cv-02587-ELR Document 54 Filed 11/05/18 Page 17 of 41




      59.    Deny the allegations in this paragraph, except deny knowledge or

information sufficient to form a belief as to the truth of allegations purporting to

describe statements and/or observations allegedly made by unnamed and

insufficiently identified individuals.

      60.    Deny the allegations in this paragraph, except deny knowledge or

information sufficient to form a belief as to the truth of allegations purporting to

describe statements and/or observations allegedly made by unnamed and

insufficiently identified individuals.

      61.    Deny the allegations in this paragraph, except deny knowledge or

information sufficient to form a belief as to the truth of allegations purporting to

describe statements and/or observations allegedly made by unnamed and

insufficiently identified individuals.

      62.    Admit that, in late 2016, HD Supply FM hired REGIS to assist HD

Supply FM in conducting a physical inventory count at nine FM distribution

centers. Deny the remaining allegations in this paragraph, except deny knowledge

or information sufficient to form a belief as to the truth of allegations purporting to

describe statements and/or observations allegedly made by unnamed and

insufficiently identified individuals.

      63.    Deny the allegations in this paragraph, except deny knowledge or


                                          17
       Case 1:17-cv-02587-ELR Document 54 Filed 11/05/18 Page 18 of 41




information sufficient to form a belief as to the truth of allegations purporting to

describe statements and/or observations allegedly made by unnamed and

insufficiently identified individuals.

      64.    Deny the allegations in this paragraph, except deny knowledge or

information sufficient to form a belief as to the truth of allegations purporting to

describe statements and/or observations allegedly made by unnamed and

insufficiently identified individuals.

      65.    Admit that while she was employed as Director, Supply Chain, Nazia

Ali presented information to members of HD Supply FM’s management team

concerning the FM distribution network. Deny the remaining allegations in this

paragraph, except deny knowledge or information sufficient to form a belief as to

the truth of allegations purporting to describe statements and/or observations

allegedly made by unnamed and insufficiently identified individuals.

      66.    Admit that while she was employed as Director, Supply Chain, Nazia

Ali presented information to members of HD Supply FM’s management team

concerning the FM distribution network. Deny the remaining allegations in this

paragraph.

      67.    Deny the allegations in this paragraph, except deny knowledge or

information sufficient to form a belief as to the truth of allegations purporting to


                                         18
       Case 1:17-cv-02587-ELR Document 54 Filed 11/05/18 Page 19 of 41




describe statements and/or observations allegedly made by unnamed and

insufficiently identified individuals.

      68.    Deny the allegations in this paragraph, except deny knowledge or

information sufficient to form a belief as to the truth of allegations purporting to

describe statements and/or observations allegedly made by unnamed and

insufficiently identified individuals.

      69.    Deny the allegations in this paragraph, except deny knowledge or

information sufficient to form a belief as to the truth of allegations purporting to

describe statements and/or observations allegedly made by unnamed and

insufficiently identified individuals.

      70.    Deny the allegations in this paragraph, except deny knowledge or

information sufficient to form a belief as to the truth of allegations purporting to

describe statements and/or observations allegedly made by unnamed and

insufficiently identified individuals.

      71.    Deny the allegations in this paragraph, except deny knowledge or

information sufficient to form a belief as to the truth of allegations purporting to

describe statements and/or observations allegedly made by unnamed and

insufficiently identified individuals.

      72.    Deny the allegations in this paragraph, except refer to HD Supply’s


                                         19
       Case 1:17-cv-02587-ELR Document 54 Filed 11/05/18 Page 20 of 41




Class Period SEC filings, press releases, and transcripts of public earnings

conference calls for their contents.

      73.    Deny the allegations in this paragraph, except deny knowledge or

information sufficient to form a belief as to the truth of allegations purporting to

describe statements and/or observations allegedly made by unnamed and

insufficiently identified individuals.

      74.    Admit that Mr. Levitt participated in the Barclays Conference on

February 22, 2017. Deny the remaining allegations in this paragraph, except refer

to the transcript of the Barclays Conference for its contents.

      75.    Deny the allegations in this paragraph, except refer to the transcript of

the Barclays Conference for its contents.

      76.    Deny the allegations in this paragraph, except refer to publicly

available data regarding HD Supply’s stock price history.

      77.    Deny the allegations in this paragraph, except deny knowledge or

information sufficient to form a belief as to the truth of allegations purporting to

describe statements and/or observations allegedly made by unnamed and

insufficiently identified individuals.

      78.    Admit that, on March 14, 2017, HD Supply issued a press release

announcing its fourth quarter results from the previous year and filed its annual


                                          20
       Case 1:17-cv-02587-ELR Document 54 Filed 11/05/18 Page 21 of 41




report on Form 10-K with the SEC. Admit that the Company’s earnings for the

fourth quarter of fiscal 2016 were consistent with analysts’ consensus estimates.

Deny the remaining allegations in this paragraph, except refer to HD Supply’s

March 14, 2017 press release and Form 10-K for their contents and to publicly

available data regarding HD Supply’s stock price history.

      79.    Deny the allegations in this paragraph, except refer to the transcript of

HD Supply’s public earnings conference call held on March 14, 2017 for its

contents.

      80.    Deny knowledge or information sufficient to form a belief as to the

truth of the allegations in this paragraph, except refer to the cited William Blair and

Deutsche Bank Market Research reports for their contents.

      81.    Denied.

      82.    Deny the allegations in this paragraph, except admit that shares of HD

Supply stock were sold on Mr. DeAngelo’s behalf during the Class Period in

accordance    with     a   plan   adopted      pursuant   to   SEC    Rule    10b5-1,

17 C.F.R. § 240.10b5-1, and refer to HD Supply’s SEC filings for information

about Mr. DeAngelo’s transactions in HD Supply stock.

      83.    Deny the allegations in this paragraph, except deny knowledge or

information sufficient to form a belief as to the truth of allegations purporting to


                                          21
       Case 1:17-cv-02587-ELR Document 54 Filed 11/05/18 Page 22 of 41




describe statements and/or observations allegedly made by unnamed and

insufficiently identified individuals.

      84.    Deny the allegations in this paragraph, except admit that shares of HD

Supply stock were sold on Mr. DeAngelo’s behalf during the Class Period in

accordance with a plan adopted pursuant to SEC Rule 10b5-1, 17 C.F.R.

§240.10b5-1, and refer to HD Supply’s SEC filings for information about Mr.

DeAngelo’s transactions in HD Supply stock.

      85.    Deny the allegations in this paragraph, except refer to HD Supply’s

SEC Form 10-Q and press release dated June 6, 2017 and the transcript of HD

Supply’s June 6, 2017 public earnings conference call for their contents.

      86.    Deny the allegations in paragraph, except refer to the transcript of HD

Supply’s June 6, 2017 public earnings conference call for its contents.

      87.    Deny the allegations in paragraph, except refer to the transcript of HD

Supply’s June 6, 2017 public earnings conference call for its contents.

      88.    Deny the allegations in this paragraph, except refer to the cited

Deutsche Bank Market Research report for its contents.

      89.    Deny the allegations in this paragraph, except refer to the cited RBC

Capital Markets report for its contents.

      90.    Deny the allegations in this paragraph, except refer to publicly


                                           22
       Case 1:17-cv-02587-ELR Document 54 Filed 11/05/18 Page 23 of 41




available data regarding HD Supply’s stock price history.

      91.    Admit that Messrs. DeAngelo and Levitt participated in the Baird

Conference on November 9, 2016. Deny the remaining allegations in this

paragraph, except refer to the transcript of the Baird Conference for its contents.

      92.    Deny the allegations in this paragraph, except refer to the transcript of

the Baird Conference for its contents.

      93.    Deny the allegations in this paragraph, except refer to the transcript of

the Baird Conference for its contents.

      94.    Deny the allegations in this paragraph, except refer to the cited Credit

Suisse report for its contents.

      95.    Deny the allegations in this paragraph, except deny knowledge or

information sufficient to form a belief as to the truth of allegations purporting to

describe statements and/or observations allegedly made by unnamed and

insufficiently identified individuals.

      96.    Admit that, on December 6, 2016, HD Supply issued a press release

announcing its third quarter 2016 financial results, and that it held a public

earnings conference call afterwards to discuss the results. Deny the remaining

allegations in paragraph, except refer to the transcript of the public earnings

conference call for its contents.


                                         23
       Case 1:17-cv-02587-ELR Document 54 Filed 11/05/18 Page 24 of 41




      97.    Deny the allegations in this paragraph, except refer to the transcript of

HD Supply’s public earnings conference call held on December 6, 2016 for its

contents.

      98.    Deny the allegations in this paragraph, except refer to the transcript of

HD Supply’s public earnings conference call held on December 6, 2016 for its

contents.

      99.    Deny the allegations in this paragraph, except refer to the cited Wells

Fargo report for its contents.

      100. Deny the allegations in this paragraph, except deny knowledge or

information sufficient to form a belief as to the truth of allegations purporting to

describe statements and/or observations allegedly made by unnamed and

insufficiently identified individuals.

      101. Denied.

      102. Admit that Mr. Levitt spoke at the Barclays Conference on February

22, 2017. Deny the remaining allegations in this paragraph, except refer to the

Barclays Conference transcript for its contents.

      103. Deny the allegations in this paragraph, except refer to the Barclays

Conference transcript for its contents.

      104. Denied.


                                          24
       Case 1:17-cv-02587-ELR Document 54 Filed 11/05/18 Page 25 of 41




      105. Admit the allegations in the first sentence of this paragraph. Admit

that HD Supply’s earnings for the fourth quarter of fiscal 2016 were consistent

with analysts’ consensus estimates. Deny the remaining allegations in this

paragraph, except refer to HD Supply’s March 14, 2017 earnings press release for

its contents.

      106. Admit that HD Supply held a public earnings conference call for the

fourth quarter of fiscal 2016 on March 14, 2017, before the market opened. Deny

the remaining allegations in this paragraph, except refer to the transcript of the

public earnings conference call held on March 14, 2017 for its contents.

      107. Deny the allegations in this paragraph, except refer to publicly

available data regarding HD Supply’s stock price history.

      108. Deny the allegations in this paragraph, except refer to the transcript of

HD Supply’s public earnings conference call held on March 14, 2017 for its

contents.

      109. Deny the allegations in this paragraph, except refer to the transcript of

HD Supply’s public earnings conference call held on March 14, 2017 for its

contents.

      110. Deny the allegations in this paragraph, except refer to the cited

William Blair report for its contents.


                                         25
       Case 1:17-cv-02587-ELR Document 54 Filed 11/05/18 Page 26 of 41




      111. Deny the allegations in this paragraph, except deny knowledge or

information sufficient to form a belief as to the truth of allegations purporting to

describe statements and/or observations allegedly made by unnamed and

insufficiently identified individuals and refer to HD Supply’s Form 10-Q and

earnings press release dated June 6, 2017 and the transcript of HD Supply’s public

earnings conference call held on June 6, 2017 for their contents.

      112. Denied.

      113. Admit that Mr. DeAngelo served as the CEO of the Company’s FM

business unit from September 2015 through June 5, 2017, and that Mr. Stengel was

appointed as the CEO of the FM business unit on June 5, 2017.             Deny the

remaining allegations in this paragraph, except refer to the transcripts of HD

Supply’s public earnings conference calls held on September 7, 2016 and

November 9, 2016 for their contents.

      114. Deny the allegations in this paragraph, except refer to the Baird

Conference transcript for its contents.

      115. Deny the allegations in this paragraph, except refer to the transcript of

HD Supply’s public earnings conference call held on December 6, 2016 for its

contents.

      116. Deny the allegations in this paragraph, except deny knowledge or


                                          26
       Case 1:17-cv-02587-ELR Document 54 Filed 11/05/18 Page 27 of 41




information sufficient to form a belief as to the truth of allegations purporting to

describe statements and/or observations allegedly made by unnamed and

insufficiently identified individuals.

      117. Deny the allegations in this paragraph, except deny knowledge or

information sufficient to form a belief as to the truth of allegations purporting to

describe statements and/or observations allegedly made by unnamed and

insufficiently identified individuals.

      118. Admit that Mr. DeAngelo participated in certain calls regarding the

2016 HD Supply FM inventory-related recovery effort. Deny knowledge or

information sufficient to form a belief as to the truth of the remaining allegations,

including allegations purporting to describe statements and/or observations

allegedly made by unnamed and insufficiently identified individuals.

      119. Admit that Mr. DeAngelo participated in certain calls regarding the

2016 HD Supply FM inventory-related recovery effort. Deny knowledge or

information sufficient to form a belief as to the truth of the remaining allegations,

including allegations purporting to describe statements and/or observations

allegedly made by unnamed and insufficiently identified individuals.

      120. Deny the allegations in this paragraph, except deny knowledge or

information sufficient to form a belief as to the truth of allegations purporting to


                                         27
       Case 1:17-cv-02587-ELR Document 54 Filed 11/05/18 Page 28 of 41




describe statements and/or observations allegedly made by unnamed and

insufficiently identified individuals.

      121. Deny the allegations in this paragraph, except deny knowledge or

information sufficient to form a belief as to the truth of allegations purporting to

describe statements and/or observations allegedly made by unnamed and

insufficiently identified individuals.

      122. Deny the allegations in this paragraph, except refer to HD Supply’s

SEC filings for fiscal years 2016 through 2018 for discussion of the FM business’s

contribution to HD Supply’s Adjusted EBITDA.

      123. Deny the allegations in this paragraph, except refer to HD Supply’s

SEC filings, press releases, and transcripts of public earnings conference calls and

investor conferences for discussion of the 2016 HD Supply FM inventory-related

recovery effort and HD Supply’s financial results.

      124. Deny the allegations in this paragraph, except refer to HD Supply’s

SEC filings, press releases, and transcripts of public earnings conference calls and

investor conferences for discussion of the 2016 HD Supply FM inventory-related

recovery effort and HD Supply’s financial results.

      125. Deny the allegations in this paragraph, except refer to the transcripts

of HD Supply’s Class Period public earnings conference calls for their contents.


                                         28
       Case 1:17-cv-02587-ELR Document 54 Filed 11/05/18 Page 29 of 41




      126. Deny knowledge or information sufficient to form a belief as to the

truth of the allegations in this paragraph, except refer to the cited Deutsche Bank

Market Research and RBC Capital Markets Reports for their contents.

      127. Deny the allegations in this paragraph, except refer to HD Supply’s

SEC filings, press releases, and transcripts of public earnings conference calls and

investor conferences for their contents.

      128. Deny the allegations in this paragraph, except admit that shares of HD

Supply stock were sold on Mr. DeAngelo’s behalf in accordance with a plan

adopted pursuant to SEC Rule 10b5-1, 17 C.F.R. § 240.10b5-1, and refer to HD

Supply’s SEC filings for information about Mr. DeAngelo’s transactions in HD

Supply stock.

      129. Deny the allegations in this paragraph, except deny knowledge or

information sufficient to form a belief as to the truth of allegations purporting to

describe statements and/or observations allegedly made by unnamed and

insufficiently identified individuals.

      130. Denied.

      131. The allegations in this paragraph are not asserted against Defendants

and appear to state legal conclusions that Defendants are not required to admit or

deny. To the extent that a response is required, Defendants deny the allegations in


                                           29
       Case 1:17-cv-02587-ELR Document 54 Filed 11/05/18 Page 30 of 41




this paragraph.

      132. The allegations in the first and last sentences of this paragraph assert

legal conclusions that Defendants are not required to admit or deny. To the extent

that a response is required, Defendants deny those allegations. Admit that HD

Supply’s common stock was traded during the Class Period on the NASDAQ

Stock Market under the symbol “HDS” and admit that HD Supply had

202,659,525 shares of common stock outstanding as of June 2, 2017.           Deny

knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in this paragraph.

      133. Denied.

      134. Deny knowledge or information sufficient to form a belief as to the

truth of the allegations in this paragraph.

      135. The allegations in this paragraph assert legal conclusions that

Defendants are not required to admit or deny. To the extent a response is required,

Defendants deny the allegations in this paragraph.

      136. The allegations in this paragraph assert legal conclusions that

Defendants are not required to admit or deny. To the extent a response is required,

Defendants deny the allegations in this paragraph.

      137. The allegations in the first sentence of this paragraph assert legal


                                           30
         Case 1:17-cv-02587-ELR Document 54 Filed 11/05/18 Page 31 of 41




conclusions that Defendants are not required to admit or deny. To the extent a

response is required, Defendants deny those allegations. Deny the remaining

allegations in this paragraph.

            138.     Denied.

            139.     Denied.

            140.     Denied.

            141.     Denied.

            142.     Denied.

         143. Deny the allegations in this paragraph, except refer to publicly

available data regarding HD Supply’s stock price history and refer to HD Supply’s

SEC filings for information about Mr. DeAngelo’s transactions in HD Supply

stock.

         144. Deny the allegations in this paragraph, except refer to publicly

available data regarding HD Supply’s stock price history.

         145. Deny the allegations in this paragraph, except refer to publicly

available data regarding HD Supply’s stock price history.

         146. Denied.

         147. The allegations in the first sentence of this paragraph assert legal

conclusions that Defendants are not required to admit or deny. To the extent a


                                         31
       Case 1:17-cv-02587-ELR Document 54 Filed 11/05/18 Page 32 of 41




response is required, Defendants deny those allegations. Admit that HD Supply

common stock was traded on the NASDAQ Stock Market during the Class Period.

Admit that, during the Class Period, HD Supply periodically filed public reports

with the SEC and the NASDAQ Stock Market. Admit that, during the Class

Period, securities analysts published research reports concerning HD Supply.

Admit that, during the Class Period, HD Supply issued press releases. Deny the

remaining allegations in this paragraph, including all subparts thereof.

      148. Deny that purchasers of HD Supply common stock during the Class

Period purchased shares of such common stock at artificially inflated prices and

deny that such persons suffered injury. The remaining allegations in this paragraph

assert legal conclusions that Defendants are not required to admit or deny. To the

extent a response is required, Defendants deny those allegations and deny any

remaining allegations in this paragraph.

      149. The allegations in this paragraph assert legal conclusions that

Defendants are not required to admit or deny. To the extent a response is required,

Defendants deny the allegations in this paragraph.

      150. The allegations in the first sentence of this paragraph assert legal

conclusions that Defendants are not required to admit or deny. To the extent a

response is required, Defendants deny those allegations.        Deny the remaining


                                           32
        Case 1:17-cv-02587-ELR Document 54 Filed 11/05/18 Page 33 of 41




allegations in this paragraph.

       151. The allegations in this paragraph assert legal conclusions that

Defendants are not required to admit or deny. To the extent a response is required,

Defendants deny the allegations in this paragraph.

       152. The allegations in this paragraph assert legal conclusions that

Defendants are not required to admit or deny. To the extent a response is required,

Defendants deny the allegations in this paragraph.

                                     COUNT I

       153. Defendants repeat and reincorporate their responses set forth above as

if fully set forth herein.

       154. Admit that the Plaintiffs purport to bring Count I pursuant to Section

10(b) of the Exchange Act and Rule 10b-5 against Defendants on behalf of the

Class, but deny that Count I, or any claim in the Complaint, has merit, deny that

the Class should be certified, deny that Plaintiffs are proper representatives of the

Class and deny any remaining allegations in this paragraph.

       155. Denied.

       156. Denied.

       157. Denied.

       158. Denied.


                                         33
        Case 1:17-cv-02587-ELR Document 54 Filed 11/05/18 Page 34 of 41




       159. Denied.

       160. Deny the allegations in this paragraph, except admit that shares of HD

Supply stock were sold on Mr. DeAngelo’s behalf in accordance with a plan

adopted pursuant to SEC Rule 10b5-1, 17 C.F.R. § 240.10b5-1, and refer to HD

Supply’s SEC filings for information about Mr. DeAngelo’s transactions in HD

Supply stock.

       161. Denied.

       162. Denied.

       163. Denied.

       164. Denied.

                                    COUNT II

       165. Defendants repeat and reincorporate their responses set forth above as

if fully set forth herein.

       166. Admit that the Plaintiffs purport to bring Count II pursuant to Section

20(a) of the Exchange Act against Defendants on behalf of the Class, but deny that

Count II, or any claim in the Complaint, has merit, deny that the Class should be

certified, deny that Plaintiffs are proper representatives of the Class and deny any

remaining allegations in this paragraph.

       167. Denied.


                                           34
       Case 1:17-cv-02587-ELR Document 54 Filed 11/05/18 Page 35 of 41




      168. Deny the allegations in this paragraph, except refer to HD Supply’s

Class Period SEC filings, press releases, and transcripts of public earnings

conference calls and investor conferences for discussion of Mr. DeAngelo’s

oversight of matters relating to the FM supply chain.

      169. Denied.

      170. Denied.

                            PRAYER FOR RELIEF

      Deny that the Plaintiffs are entitled to any of the relief requested in the

Prayer for Relief and deny any remaining allegations in these and any other

portions of the Complaint to the extent not expressly admitted herein.

                                JURY DEMAND

      Defendants join Plaintiffs’ demand for a trial by jury.

                                   DEFENSES

      Without assuming the burden of proof or persuasion where it otherwise rests

with the Plaintiffs, Defendants plead the following defenses:

                                   First Defense

      Without admitting that Plaintiffs suffered damages, or that Defendants are

liable for any such damages, Defendants assert that any liability is limited by

15 U.S.C. § 78u-4(e) & (f) and under principles of equitable allocation,


                                         35
       Case 1:17-cv-02587-ELR Document 54 Filed 11/05/18 Page 36 of 41




recoupment, set-off, proportionate liability, comparative fault, and failure to

mitigate.

                                   Second Defense

      Plaintiffs’ claim under Section 20(a) of the Exchange Act fails because the

Individual Defendants acted with good faith and did not directly or indirectly

induce any act or acts constituting a direct or primary violation of the Securities

Exchange Act of 1934 or the rules or regulations thereunder.

                                    Third Defense

      Every act or omission alleged in the Complaint was done or omitted in good

faith conformity with the rules and regulations of the Securities and Exchange

Commission, and therefore, pursuant to Section 23(a) of the Securities Exchange

Act of 1934, there is no liability for any act or omission so alleged.

                                   Fourth Defense

      Neither Plaintiffs nor any purported class member can establish the

prerequisites for certifying a class or maintaining this action as a class action.

                                    Fifth Defense

      Plaintiffs’ claims are barred, in whole or in part, to the extent Plaintiffs

assumed the risks of which they complain in this action.




                                          36
       Case 1:17-cv-02587-ELR Document 54 Filed 11/05/18 Page 37 of 41




                                    Sixth Defense

      Plaintiffs’ claims are barred, in whole or in part, to the extent Plaintiffs

ratified, consented to, and/or acquiesced in the wrongful acts and omissions alleged

in the Complaint.

                                  Seventh Defense

      Plaintiffs’ claims are barred, in whole or in part to the extent applicable, by

waiver, release, and discharge.

                                   Eighth Defense

      Plaintiffs’ claims are barred to the extent they are untimely under the

applicable statute of limitations and/or doctrine of laches.

                                   Ninth Defense

      Defendants are not liable for alleged misstatements and omissions protected

by the safe harbor provision of Section 10(b) of the Exchange Act and the rules

promulgated thereunder and/or the “bespeaks caution” doctrine.

                                   Tenth Defense

      Defendants are not liable under the “truth-on-the-market” doctrine because

the truth concerning any alleged misstatement or omission of material fact by

Defendants was at all relevant times publicly available to the market through

credible sources.


                                          37
        Case 1:17-cv-02587-ELR Document 54 Filed 11/05/18 Page 38 of 41




               Reservation of Rights to Assert Additional Defenses

        Defendants reserve the right to raise any additional defenses, cross-claims,

and third-party claims not asserted herein of which they may become aware

through discovery or other investigation, as may be appropriate at a later time.

        WHEREFORE, Defendants having fully answered Plaintiffs’ Complaint,

pray:

   a) that the Complaint be dismissed with prejudice;

   b) that judgment be entered in Defendants’ favor;

   c) that all costs of this action be taxed against Plaintiffs; and

   d) for such other and further relief as the Court deems proper.

        Respectfully submitted, this 5th day of November, 2018.

                                        s/ M. Robert Thornton
                                        M. Robert Thornton
                                        Georgia Bar No. 710475
                                        Benjamin Lee
                                        Georgia Bar No. 443082
                                        James Matthew Brigman
                                        Georgia Bar No. 254905
                                        KING & SPALDING LLP
                                        1180 Peachtree Street NE
                                        Atlanta, Georgia 30309-3521
                                        Tel: (404) 572-4600
                                        Fax: (404) 572-5100
                                        bthornton@kslaw.com
                                        blee@kslaw.com
                                        mbrigman@kslaw.com


                                          38
Case 1:17-cv-02587-ELR Document 54 Filed 11/05/18 Page 39 of 41




                            Counsel for Defendants HD Supply
                            Holdings, Inc., Joseph J. DeAngelo, and
                            Evan J. Levitt




                              39
       Case 1:17-cv-02587-ELR Document 54 Filed 11/05/18 Page 40 of 41




                  LOCAL RULE 7.1(D) CERTIFICATION
      The undersigned counsel hereby certifies that the text of this submission has

been prepared in Times New Roman typeface, 14 point, consistent with this

Court’s requirements in Local Rule 5.1(C).


                                      s/ M. Robert Thornton
                                      M. Robert Thornton
                                      Georgia Bar No. 710475
       Case 1:17-cv-02587-ELR Document 54 Filed 11/05/18 Page 41 of 41




                         CERTIFICATE OF SERVICE
      I HEREBY CERTIFY that on this 5th day of November, 2018, I

electronically filed the foregoing with the Clerk of the Court using the CM/ECF

system, which will send notice of the electronic filing to counsel of record.



                                       s/ M. Robert Thornton
                                       M. Robert Thornton
                                       Georgia Bar No. 710475
